DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The proposed amendments filed, 6/23/2021, have been entered by the examiner.
Allowable Subject Matter
Claims 2-9, 11, 12, 14-16, and 19-25 are allowed. Claims 1, 10, 13, 17, and 18 have been previously cancelled. 
The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of the reasons given in the office action dated 3/25/2021. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Sako on 6/28/2021.
PLEASE AMEND CLAIM 24 AS FOLLOWS:
24. (Previously Presented) The method of claim 23, wherein the at least decryption circuits are compatible with at least one Advanced Encryption Standard (AES).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KENDALL DOLLY/Primary Examiner, Art Unit 2436